Citation Nr: 1409807	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-25 978	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by: Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  He died in September 2009, and the appellant was his surviving spouse. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied the appellant's claim for service connection for the Veteran's cause of death, and which denied benefits under 38 U.S.C.A. § 1318.  Jurisdiction over the claims file was subsequently transferred to the RO in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1968 to January 1971.  The appellant was the Veteran's widow.

2.  In February 2014, the Board was notified by the Social Security Administration that the appellant died in December 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


REMAND

The record reflects that the Veteran died in September 2009, and that the Veteran's widow subsequently filed a claim for service connection for the cause of his death, and for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  As previously noted, in February 2014, the Board was notified by the Social Security Administration that the Veteran's widow died in December 2013.  Her claim has therefore been dismissed.  However, in a statement, dated in January 2014, the Veteran's daughter filed a claim for substitution (VA Form 21-0847).  

Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145,4151 (2008) (creating a new 38 U.S.C. § 5121A  allowing substitution in the case of the death of a claimant who dies on or after October 10,2008).  This change in law permits an eligible person to process any pending claims to completion when an appellant dies.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (2013).  The RO has yet to determine whether the Veteran's daughter meets the basic eligibility to substitute for the appellant.  Given the foregoing, the Veteran's daughter is entitled to a determination on whether she is eligible for this substitution, and if so, to have the claims adjudicated accordingly.  See Fast Letter 10-30 (Aug. 10, 2010, as revised April 2013) (if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether substitution of the Veteran's daughter for the Veteran's widow is proper. 

2.  If appropriate, contact the Veteran's daughter and clarify whether she would like a Board hearing.  Based on her response, schedule the hearing in accordance with appropriate procedures.

3.  If appropriate, readjudicate the claims, with the Veteran's daughter substituted as the appellant, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to either of the claims remains adverse to the newly-substituted appellant, she must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


